Citation Nr: 0028377	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  99-03 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for left shoulder 
bursitis, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant served on active duty from May 1971 to August 
1972, and from March 1977 to November 1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision from the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds, in order to 
ensure proper compliance with law, regulations and precedent 
opinions of the United States Court of Appeals for Veterans 
Claims (the Court), that additional development of the 
evidentiary record is necessary.

The evidence discloses that the appellant's left shoulder was 
last examined for compensation purposes in May 1998.  On the 
basis of this examination as well as all the pertinent 
evidence on file, the RO granted an increased rating to 20 
percent for this disability.  Subsequently, the appellant 
perfected an appeal as to this claim, and he argues that his 
left shoulder disability is more disabling than the 20 
percent rating now assigned.  In light of his contentions, 
and in view of the fact that there is no additional or more 
recent medical evidence addressing the severity of the left 
shoulder disability since the May 1998 examination, the Board 
concludes that a new VA examination should be conducted to 
ensure compliance with the law, applicable VA regulations and 
relevant precedent decisions of the Court.  Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) (citing Allday v. Brown, 7 Vet. 
App. 517, 526 (1995) ("where the record does not adequately 
reveal the current state of the claimant's disability and the 
claim is well grounded, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination," particularly if there is no additional medical 
evidence which adequately addresses the level of impairment 
of the disability since the previous examination)).

As his left shoulder disability is musculoskeletal in nature, 
the RO should ensure that the new examination ordered by this 
remand addresses functional loss and pain on motion in line 
with the Court's decision in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In DeLuca, the Court held that Diagnostic Codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  DeLuca, 8 Vet. App. at 
206; see also Johnson (Brenda) v. Brown, 9 Vet. App. 7 (1996); 
Arnesen v. Brown, 8 Vet. App. 432, 440 (1995); VAOPGCPREC 23-
97, 62 Fed. Reg. 63604 (1997) and VAOPGCPREC 9-98, 63 Fed. 
Reg. 56704 (1998).  The new examination ordered by this remand 
must also take into account the records of prior treatment so 
that the evaluation of the left shoulder disability is a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should ask the appellant to 
identify the names and complete addresses 
of any additional medical providers, both 
private and VA, who have provided 
treatment for his left shoulder 
disability since he was last seen as an 
outpatient in November 1997 at a VA 
medical facility.  After securing any 
necessary release, the RO should to 
obtain these records.

2.  Upon completion of the above-cited 
development matters, the RO should 
schedule the appellant for a VA 
compensation examination to determine the 
nature and extent of impairment caused by 
his left shoulder disability.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examining physician in conjunction with 
the requested examination.  The examiner 
should indicate in his/her report whether 
the claims folder was provided in 
conjunction with the examination and 
reviewed in its entirety.  All 
appropriate diagnostic tests and studies 
deemed necessary by the examiner to 
render the opinions requested, and to 
assess the severity of this disability, 
to include neurological testing and x-
rays, if appropriate, should be 
conducted.  All pertinent symptomatology 
and medical findings should be reported 
in detail.  The physician should be 
specifically requested to proffer an 
opinion as to the specific extent and 
severity of the left shoulder disability, 
to include a complete and detailed 
discussion of all functional limitations 
associated with the condition, including 
precipitating and aggravating factors 
(i.e., movement and activity), 
effectiveness of any pain medication or 
other treatment for relief of pain, 
functional restrictions from pain on 
motion, and the effect the disability has 
upon daily activities.

In that the examination is to be 
conducted for compensation rather than 
for treatment purposes, the physician 
should be advised to address the 
functional impairment of the appellant's 
left shoulder disability in correlation 
with the applicable musculoskeletal and 
arthritis diagnostic criteria set forth 
in the Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (1999).  The physician 
should address the degree of severity and 
medical findings that specifically 
correspond to the criteria listed in the 
Rating Schedule, to include degenerative 
arthritis, limitation of motion, etc., 
and any other related musculoskeletal 
impairment pursuant to the applicable 
diagnostic codes found under 38 C.F.R. 
§ 4.71a, as is appropriate based on the 
medical findings.  The examiner must 
conduct range of motion (ROM) testing, 
and should report the exact ROM of the 
left shoulder in forward flexion and 
abduction and external/internal rotation.  
The ROM results should be set forth in 
degrees, and the report should include 
information as to what is considered 
"normal" range of motion.  The examiner 
should further address the extent of 
functional impairment attributable to any 
reported pain.  In accordance with 
DeLuca, the examination report also must 
discuss whether there is any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, and pain on use, and 
provide an opinion as to how these 
factors result in any limitation of 
motion and/or function.  If the appellant 
describes flare-ups of pain, the examiner 
should offer an opinion as to whether 
there would be additional limits on 
functional ability during flare-ups, and 
if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  The 
examiner should provide complete 
rationale for all conclusions reached.

3.  The appellant must be given adequate 
notice of any requested examination, 
which includes advising him of the 
consequences of failure to report for a 
scheduled examination.  If he fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

4.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full. 
Specific attention is directed to the 
examination reports to ensure that they 
are in compliance with the directives of 
this REMAND.

5.  After completion of the above, the RO 
should readjudicate the issue on appeal 
(increased rating for the left shoulder 
disability), with consideration given to 
all of the evidence of record, including 
any additional medical evidence obtained 
by the RO pursuant to this REMAND.  As 
noted above, the readjudication of this 
claim must be within the analytical 
framework provided by the Court in DeLuca 
and its progeny, and moreover, it must 
consider alternative diagnostic criteria, 
to include separate ratings for arthritic 
impairment.  Further, consideration of 
referring this claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) must be documented on 
readjudication.  The RO should consider 
carefully and with heighten mindfulness 
the benefit of the doubt rule, if 
applicable (evidence for and against 
claim in equipoise, see 38 C.F.R. § 4.3).

If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


